Title: Enclosure: Report of the Diplomatic Committee of the National Assembly of France, 2 June 1791
From: Diplomatic Committee of the National Assembly of France
To: 


EnclosureReport of the Diplomatic Committee of theNational Assembly of France

Gentlemen

You have been made acquainted with the sentiments of the Americans, and their expressions of grateful respect and particular good will towards you.
The honesty and upright moral character of that people are to us the best pledges of their sincerity and affection.
Our interests and theirs must in future be considered the same; and we are reciprocally attached to each other by every tie of duty and regard.
We have assisted them in repulsing their enemies and vindicating themselves  into freedom. In return they have taught us a just and humane spirit of toleration, to respect the obligation of oaths, to pay obedience to the Laws, to honour in man the dignity of his species, and even to undervalue the brilliancy of genius, whether displayed in Legislation or successful warfare, when set in competition with the horrors of sanguinary contests and brutal violence. They have also taught us how to pay a proper regard to the lives and honours of our fellow creatures, as well as their fortunes, and lastly they have set us the example in a quiet submission to lawful authority.
A Nation actuated by such ideas can boast of being more than the conquerors of a world. They are at once our great example and support. Into their ports and marts of trade then, to the peaceable and happy country they inhabit, should it be our great endeavour, in preference to all others, to introduce our Merchants to inform themselves in the Nature of their Commerce and imbibe the virtues which alone can cause it to flourish, that is to say, œconomy, simplicity, purity of morals, integrity, and honesty.
From the foregoing considerations it is the opinion of the Committee; that the National Assembly should use every possible Means to cherish and encourage a reciprocal commercial intercourse between France and America.
Lewis the Sixteenth having gained the title of Restorer of the Liberties of France may with no less justice lay claim to that of Benefactor of the New World. So far then are you from infringing his Royal Prerogative in being the first to notify him of your intentions on this head, that, on the contrary your views and his perfectly co-incide and co-operate in the glorious plan which he has so much at heart, to draw closer than ever those ties of connexion which unite the French Nation to the brave citizens of the United States of America, whose uniform and generous spirit of equity, next to the justice of their cause, the energy of their exertion, and their invincible courage, was heretofore, as it is at this day, the only firm support and the surest pledge of their Independence.
Decree of the National Assembly, June 2d. 1791
The National Assembly having heard a Letter read from the Minister of the United States of America, that was addressed to their President signed “Jefferson”; and also another letter from the Representatives of the State of Pennsylvania, dated the 8th of April last, and by them addressed to the President of the Assembly, together with the report of their official Committee,
Ordered, that the two Letters abovementioned be printed and inserted in the Journals of the session.
The President is requested to answer the Letter from the Representatives of the State of Pennsylvania, and to inform the Minister of the United States of America, that it is the earnest desire of the National Assembly to strengthen more and more the ties of friendship and brotherly affection which at this day constitute a bond of union between the two Nations.
Decreed, finally, that the King be prayed to cause to be negociated with the United States, a New Treaty of Commerce that may tend to strengthen those mutual relations of friendship and good understanding, so highly beneficial to them both.

SignedBesse, Curate of St. AubinSecretary
[Huot-Goncourt]
Ricard Dep[uté] de Toulon

 